DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 6/22/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5,7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2018/0171226).
Yang et al disclose a wet etching process to selectively remove a material such as polysilicon, without damaging silicon oxide; and  the polysilicon is surrounded by other material, such as silicon oxide [0018]; and the silicon oxide materials that may concurrently be exposed to the etching chemistry during the wet etch removal process [0019] and aforesaid polysilicon reads on the claimed “etching object” and the surrounded material reads on the claimed “non-etching object”.
Yang et al disclose the etching process is performed by using an etch chemistry comprising an organic alkali, such as tetramethyl ammonium hydroxide (TMAH), tetrabutylammonium hydroxide (TBAH), benzyltrimethylammonium hydroxide, and monoethanolamine (MEA). As would be understood by a person of ordinary skill in the art, the etching solution may contain more than one of the aforementioned steric hindrance amines. The steric hindrance amines can inhibit or retard the Si-based oxide, nitride, and carbide etch but continue to provide good etching rates for polysilicon or a-Si. Therefore, these organic alkalis can complement the inorganic etching chemicals and provide protection to the etching-sensitive layers of the structure [0026]-[0028].
Yang et al also disclose that in addition to the organic alkalis with a steric hindrance structure, a polar solvent can also provide wet etch protection for gate dielectric 160, first spacers 170, second spacers 180 and ILD 190, which are Si-based oxide, nitride and carbide layers; and the polar solvents include a glycol such as ethylene glycol [0029]; and aforesaid glycol easily reads on the claimed “inhibitor”.
Yang et al disclose that the selective wet etch chemistry can include at least two organic solvents (e.g., alkaline solvent and/or a polar solvent) and water (see the abstract; and [0019]).
Yang et al fail to disclose a step of making the etching liquid or solution by including quaternary ammonium hydroxide, water and the inhibitor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the etching chemistry or solution by introducing the etch chemistry disclosed above because Yang et al teach that the material to be etched and material not to be etched are concurrently exposed the etching chemistry during the wet etch removal process [0019]. 
Therefore, one of ordinary skill in the art would have been motivated to make the etching solution prior to exposing the substrate to be etched for efficiently etching the material (polysilicon) with desired selectivity as taught by Yang et al.
With regards to clam 3, Yang et al teach the polar solvent, such as ethylene glycol can be added in the etching solution to protect silicon oxide material, which reads on the claimed inhibitor and the concentration ratio for the polar solvent in the etching solution can range from 1% to 40% [0029]; and such overlaps the claimed range and overlapping ranges are prima-facie obvious, MPEP 2144.05.
With regards to clam 5, Yang et al teach above that exposed the etching chemistry during the wet etch removal process [0019]; and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mixing the etchant components as an etching solution prior to discharge the etching solution to wards the substrate.
With regards to claim 7, Yang et al disclose that the gate stack is formed by polysilicon deposition step [0038]; and heating would have obvious to one of ordinary skill in the art.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2018/0171226) as applied to claim 1 above, and further in view of Cheng et al (US 2008/0111175) as supported by Shimamoto et al (US 2016/0218012).
Yang et al disclose above but fail to disclose a natural oxide removal step prior to selective etching step.
However, in the same field of endeavor, Cheng et al teach that selective etching is very important in semiconductor manufacturing; and it is well known that alkaline solution/organic solutions such as tetramethylammonium hydroxide (TMAH) being used to etch silicon [0007]. Cheng et al teach that prior to selectively etching single-crystalline substrate, the substrate surface is cleaned and native oxide (or natural oxide) is removed by an oxide removal liquid [0053],[0054]. The existence of natural or native oxide produces unintentional residue, which needs to be removed prior to semiconductor processing, which his supported by Shimamoto et al.
Shimamoto et al teach that a surface of the silicon-containing film in particular is easily naturally oxidized. Unless attention is paid to removal of this natural oxide film, an unintentional residue is produced after the silicon-containing film is removed [0350].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Cheng et al’s teaching of removing the native oxide prior to selective etching step into Yang et al’s teaching for reducing residual contamination as taught by Cheng et al as supported by 	Shimamoto et al.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2018/0171226) as applied to claim 1 above, and further in view of Miura et al (US 2017/0294323).
Yang et al disclose above except the step of making the etching solution includes a dissolve oxygen concentration changing step of lowering dissolved oxygen concentration of at least one of the quaternary ammonium hydroxide, the water and inhibitor.
However, in the same field of endeavor, Miura et al teach a process of chemical liquid preparation method of preparing a chemical liquid for substrate processing may include a measurement step of measuring a dissolved oxygen concentration in the TMAH-containing chemical liquid, a nitrogen dissolution step of supplying a nitrogen-containing gas containing nitrogen gas to the TMAH-containing chemical liquid to make the nitrogen-containing gas dissolve in the TMAH-containing chemical liquid when the dissolved oxygen concentration measured in the measurement step is higher than a predetermined concentration, and an oxygen dissolution step of supplying the oxygen-containing gas to the TMAH-containing chemical liquid to make the oxygen-containing gas dissolve in the TMAH-containing chemical liquid when the dissolved oxygen concentration measured in the measurement step is lower than the predetermined concentration [0008].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Miura et al’s teaching of measuring dissolved oxygen concentration into Yang et al’s teaching for stabilizing the processing ability of the TMAH-containing chemical liquid as taught by Miura et al [0007].	
With regards to claim 9, Miura et al disclose above that the dissolved oxygen concentration measured in the measurement step is lower than the predetermined concentration [0008]; and aforesaid teach obvious reads on the limitation that the atmospheric oxygen concentration also lower.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2018/0171226) as applied to claims 1 and 10 above, and further in view of Liu et al (US 2017/0145311).
Yang et al disclose above except the glycol is propylene glycol.
However, in the same filed of endeavor, Liu et al teach that typical organic solvent is included during etching and examples of water-miscible organic solvents include, but are not limited to, glycerol, ethylene glycol and propylene glycol [0051].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Liu et al’s teaching of introducing propylene glycol instead of ethylene glycol into Yang et al’s teaching because both are functionally equivalent in the etching solution as taught by Liu et al.	
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713